Davis, J. (concurring):
I concur for affirmance. The Decedent Estate Law, section 21, provides the manner of executing wills. It says in the part material here that the will shall be subscribed by the testator at the end in the presence of the attesting witnesses. In this case it was so subscribed. It says that the testator at the time of making such subscription shall declare the instrument so subscribed to be his last will and testament. The evidence is undisputed that the testatrix in this case did so declare. The statute does not require any particular form of declaration. It may be in words or signs or by conduct from which it may be conclusively inferred. (Matter of Hunt, 110 N. Y. 278; Lane v. Lane, 95 id. 494; Gilbert v. Knox, 52 id. 125; Matter of Menge, 13 Misc. Rep. 553.)
The statute does not require her to convey her declaration in any particular spoken language or other instrument of expressing thought or purpose. The method or means of communicating her declaration is unimportant. Substantial compliance with the statute is all that is necessary. (Matter of Hunt, supra.) It is clear that the testatrix expressed her declaration in the only language she could speak with the intent and purpose that it should be communicated to the two witnesses. It was communicated directly to one, and through the medium of interpretation in her presence to the other. If her spoken language was correctly interpreted, then the other witness understood her declaration and she knew that he so understood it.
*683The same is true of her request to the witnesses to sign the attestation clause. (Peck v. Cary, 27 N. Y. 9.) It is, as it always is when the due publication of a will is disputed, very largely a question of fact. There is little if any more danger of fraud here than in any case where one of the attesting witnesses is tempted to depart from the truth. (Matter of Menge, supra.) In this case the testimony of .correct interpretation is very largely corroborated by the circumstances and by other evidence.
Decree affirmed, with costs.